Title: To George Washington from Robert Lewis, 6 April 1796
From: Lewis, Robert
To: Washington, George


        
          Spring Hill Fauqr County [Va.]April 6th 1796
          Hond Uncle,
        
        I am duly favored with the receipt of your letter of the 10th of March (in reply to mine of the 17th of February[)] with its several inclosures—Why so long ⟨on⟩ the road and getting to your hands, I am unable to say, unless it proceeded from the neglect of a Gentleman who took charge of it and promissed to leave it at the Post Office. We have no regular Post Rider in this part of the Country, altho’ there are several who pretend to it—The conveyance is at any rate uncertain—You desire to know “to whose care letters are to be directed since my Mother has left Fredericksburg[”]—I know of no person that I wou’d so soon confide them to as Mr James Lewis—Attorney at Law Fredericksburg—If directed to his care, particular attention will be paid to them and a speedy conveyance given.
        I can offer but few other reasons for not paying what money I have in my hands of yours to Mr Pearce, or into the Bank of Alexandria, than what before urged in my last letter, Vizt The Replevy Bonds becoming due Apl Court when they will either be paid or Judgments must go against the tenants—The expectation of getting something out of the late Sheriff who collected in Muse’s time, and a certainty of my going to Alexandria, as soon as I finish planting my corn—I can assure you the money which I have collected is now in my desk—I have never made any use of it at all, unless it was by your order, or for your use—It was a ridiculous Idea I had adopted, that you would be better pleased to receive your money in a lump annually, than to draw it from me in small parcels—However, as it is your wish I should pay the money to Mr Pearce, or deposit it as soon as collected in

the Bank of Alexandria, it shall be done—I shall start at fartherest for one or the other place by the 12th To Mount Vernon I expect—It will give me an opportunity of conversing with Mr Pearce whose advice I have found extremely beneficial to me as a Young Farmer.
        Your Advertisement [I] have fixed up at the Court House; it being the most publick place in this part of the Country—I have also seen the Papers which were sent to you by Mr Ariss—The business has not wanted attention—The dispute is for about one eighth of an acre which Mr McCormick holds—There is also an old grudge—As to McCormicks getting a road thro’ his yard it is a chimera of the brain—No Court of Justice to gratify an ill natured Man would direct a publick road thro’ a gentlemans yard to gain a hundred and fifty yards; as it is not more than that distance around, as the road now runs, and has run for eight or ten years—Mr Ariss wishes to involve me in a Law suit with McCormick, which can derive you no advantage or credit to Mr Ariss; as he has suffered McCormick to have quiet possession many years—The Man has thro’ ignorance placed his fence on your land and I believe there may be ten or twelve feet of his Barn over your line.
        I received a letter about three days ago from Mr Pearce, wherein he mentions that you were willing, I should take the Jack Compound upon certain conditions—I am extremely obliged to you for the offer, and wou’d most willingly have accepted it, was the season not so far advanced—Most people hereabouts wou’d be glad to get into the breed of Mules, but they have either sent their Mares to some Horse or other, or engaged them—If Agreeable and convenient, I should be glad to take him the next Spring—If I could get him here by February Court I am sure some profit might be derived from him.
        A Servant going to Fredericksburg, and who carries this, hurries me to conclude—You will therefore excuse incorrectness and haste.
        Mrs Lewis offers her Affectionate and respectfull regards to you & my aunt—I remain your much obliged and affectionate nephew
        
          Robt Lewis
        
        
          P.S. Mrs Haney appears to be in the last stage of a consumption.
          
            R.L.
          
        
       